DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, line 23 “value value” should read –value--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4-164390A IDS (hereafter JP ‘390).
With respect to claim 9, JP ‘390 teaches a screen printing machine configured to print solder onto a surface of a circuit board using a screen mask, the screen printing machine comprising: a screen mask (3) arranged at a top side of the circuit board (7, 47); a box member  arranged (9, 49) at an underside of the circuit board including a space that is closed by the 
With respect to claim 10, JP ‘390 teaches an air flow path connecting the space of the box member and the negative pressure generator, and an adjustment valve (pressure regulating valve 15) arranged inside the air flow path and configured to adjust an open area of the air flow path, wherein the control device is configured to control the adjustment valve based on the pressure detected by the sensor (figures; and machine translation provided by the applicant).
With respect to claim 11, JP ‘390 teaches an input section configured to receive an input of a set pressure value, wherein the control device controls the negative pressure generator such that a pressure value of the pressure detected by the sensor is the set pressure value (figures; and machine translation provided by the applicant).
With respect to claim 13, JP ‘390 teaches an error determining section configured to determine an error based on the pressure value detected by the sensor and the set pressure value (figures; and machine translation provided by the applicant).
With respect to claim 14, JP ‘390 teaches the error determining section is configured to determine the error when a difference between the pressure value detected by the sensor and the set pressure value exceeds a predetermined set range (figures; and machine translation provided by the applicant).
With respect to claim 15, JP ‘390 teaches a memory section configured to memorize the pressure value detected by the sensor during printing processing each time solder is printed on the circuit board (since a comparison is made the apparatus of JP ‘390 intrinsically has a memory section). 

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the claim objection and include all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/KILEY S STONER/            Primary Examiner, Art Unit 1735